Citation Nr: 1102635	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to September 2001 
and from February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that 
assigned an initial noncompensable disability rating for 
costochondritis.  During the pendency of this claim, a May 2008 
rating decision granted a 10 percent rating for the disability, 
from the effective date of service connection.  This did not 
satisfy the Veteran's appeal. 

When the case was before the Board in December 2009, it was 
remanded for the purpose of affording the Veteran a Board 
hearing.  In May 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.


FINDING OF FACT

Throughout the initial rating period, the Veteran's service-
connected costochondritis has been manifested by impairment that 
is analogous to moderately severe to severe impairment of Muscle 
Group XXI.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but not higher, 
for costochondritis have been met throughout the period of this 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.73, Diagnostic Code 
5299-5321 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial disability rating in 
excess of 10 percent for costochondritis.  The Board will first 
discuss certain preliminary matters and will then address the 
legal criteria and the facts of the case at hand.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
initial-disability-rating and effective-date elements of the 
claim, by letter mailed in May 2007, prior to the initial 
adjudication of the claim.

The record also reflects that service treatment records and 
pertinent post-service medical records have been obtained and 
that the Veteran has been afforded appropriate VA examinations.  
The Veteran has not identified any other evidence that could be 
obtained to substantiate the claim.  The Board also is unaware of 
any such evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

In the rating decision on appeal, the RO initially evaluated the 
Veteran's costochondritis under Diagnostic Code 5299-5297.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 5299 is used to identify musculoskeletal 
disorders that are not specifically listed in the schedule, but 
are rated by analogy to similar disabilities under the schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5297 pertains to 
removal of ribs.  38 C.F.R. § 4.71a.  This Diagnostic Code 
provides that removal of ribs will be rated on the number of ribs 
removed.  

Later, in the May 2008 Supplemental Statement of the Case, the RO 
evaluated the Veteran's costochondritis under Diagnostic Code 
5020.  Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis under DC 5003, which in turn, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.

The Veteran has had no ribs removed; there are no findings of 
disability equivalent to removal of any ribs; and she does not 
have synovitis or arthritis.  Accordingly, the Board finds that 
the Veteran's disability is better evaluated under Diagnostic 
Code 5321.  38 C.F.R. § 4.73.  This Diagnostic Code provides for 
evaluation impairment of Muscle Group XXI, muscles of 
respiration, thoracic muscle group.  

Impairment of Muscle Group XXI is rated on the severity of the 
injury manifested.  For slight injury, a noncompensable rating is 
assigned.  A moderate injury warrants a 10 percent rating.  A 
(maximum) 20 percent rating is warranted for severe or moderately 
severe injury.  38 C.F.R. § 4.73, Code 5321.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are 
appropriate when the evidence shows distinct time periods during 
which the service-connected disability at issue exhibits symptoms 
that warrant assigning a different evaluation for each such 
distinct time period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts she is entitled to an initial disability 
rating in excess of 10 percent for costochondritis. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected costochondritis.  The Board has found nothing 
in the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The Veteran was afforded VA C&P examinations in August 2007, 
September 2007, August 2008, and January 2010 in which she 
reported symptoms to include sharp pains when taking deep 
breaths; constant pain in her sternum; a history of inflammation; 
tenderness; atypical chest pain; and the use of pain medication 
to relieve pain and function during the day.  Physical 
examination generally revealed pain in both sides at the mid 
sternum costochondral junction and tenderness to palpation of the 
sternum especially in the articulations of the 2nd - 4th ribs.  
The VA examiners diagnosed costochondritis.

The record is replete with post-service VA medical records noting 
the Veteran's symptoms to include chest discomfort; chest pain 
that was sharp and stabbing at times; palpitations; anterior 
chest wall tenderness to palpation; and pain in the sternum.

A review of the record also shows that the Veteran submitted four 
lay statements and one lay "buddy" statement from a co-worker, 
a supervisor, and a boyfriend in November 2007 and April 2008 in 
which it was attested that she had chest pain attacks that caused 
her to cry, scream, grab her chest, breathe deeply, and take 
medication.

Additionally, in May 2010, the Veteran testified at a Travel 
Board hearing before the undersigned VLJ that the pain associated 
with her costochondritis caused her to brace herself, grab her 
chest, and breathe very heavily when taking deep breaths.  She 
also testified that she took four kinds of medication for the 
chest pain and had difficulty shopping as a result of her 
disability.

After carefully reviewing the evidence of record, to also include 
the Veteran's statements and her submission of an Internet 
article on costochondritis, the Board concludes that the 
impairment from the Veteran's costochondritis more nearly 
approximates the impairment required for a 20 percent rating 
under Diagnostic Code 5321.  The Board notes that the Veteran's 
costochondritis does not involve any muscles, but instead 
involves inflammation of the cartilage.  However, this Diagnostic 
Code addresses the moderately severe to severe impairment of her 
respiration function.  Moreover, as noted above, the Veteran does 
not have removal of ribs (Diagnostic Code 5297) nor 
synovitis/degenerative arthritis (Diagnostic Codes 5020 and 
5003).

The Board has considered whether alternative rating for 
costochondritis would result in a higher rating, but concludes it 
would not.  In addition, the Board has considered whether staged 
ratings are warranted; however, there is no schedular basis for 
assigning a higher rating at any time during the initial-rating 
period.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
costochondritis would be in excess of that contemplated by the 
increased rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.





ORDER

Entitlement to 20 percent, but no higher, evaluation for 
costochondritis is granted throughout the initial-rating period, 
subject to the criteria governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


